Citation Nr: 0113146	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  08-15 981	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served a little over 4 years in the Army National 
Guard.  He had at least one period of verified active duty 
training from November 1977 to April 1978.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1999 rating decision by the RO which denied service 
connection for asthma.


REMAND

All relevant evidence has not been properly developed with 
respect to the veteran's claim of service connection for a 
respiratory disorder, including asthma.  Further VA 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (November 9, 2000), including new 38 U.S.C.A. 
§ 5103A.  

The veteran contends that he has a respiratory disorder, 
including bronchial asthma which was incurred during his 
approximately 4 years of Army National Guard service.  As 
noted above, the record demonstrates that he had active duty 
for training from November 1977 to April 1978.  It is not 
clear from the record whether he had any other periods of 
active duty training.  Prior to an adjudication of the 
veteran's claim, it is imperative that all periods of active 
duty training are verified.  Thus, the veteran's complete 
service medical records should be obtained and associated 
with the claims file.

In November 1998, the RO requested medical records from Dr. 
David Cingari.  Dr. Cingari responded by stating that he was 
the veteran's primary physician and that he treated the 
veteran for several conditions, including asthma.  However, 
Dr. Cingari, did not submit records of actual treatment.  The 
veteran should be given an opportunity to submit these 
records.

The veteran, in May and July 1999 statements, reported that 
he was in receipt of Social Security Administration (SSA) 
disability benefits, in part, due to asthma.  In order for VA 
to properly assist the veteran, it is essential that the 
SSA's decision is obtained as well as all medical reports 
which were used to support such decision.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

The Board notes that in a July 1999 substantive appeal and 
during a January 2000 RO hearing, the veteran testified that 
he was hospitalized at Boston City Hospital in September 1977 
due to a respiratory condition.  The Board notes that actual 
reports from the September 1977 hospitalization are not on 
file.  There is no indication that attempts were made to 
obtained these hospital records.  In July 1999, the veteran 
also reported undergoing pulmonary function tests in April 
1980.  There are no reports on file pertaining to these 
tests.  During the 2000 RO hearing, the veteran testified 
that he was treated in 1978 for respiratory problems at St. 
Elizabeth's Hospital and at the Marine Hospital.  Attempts 
must be made to obtain these hospital reports.  The veteran 
also testified in 2000 that during his period of active duty 
training, he was treated at the dispensary.  A review of his 
service medical records is negative for any treatment for a 
respiratory condition.  The RO should ensure that the 
veteran's complete service medical records are of record.  

Lastly, in adjudicating the veteran's claim, the RO must note 
that in order to establish basic eligibility for veteran's 
benefits based upon service in the National Guard, the 
appellant first has to establish status as a veteran by 
submitting evidence of a disease or injury incurred or 
aggravated in the line of duty.  The RO must also note that 
the presumption of soundness and aggravation does not apply 
to a claimant who has only active duty for training and who 
is not otherwise a veteran (for example, by reason of having 
a service-connected disability).  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  The RO must further note that under 
38 U.S.C.A. § 101(24), if a claim for service connection 
relates to a period of active duty training, the disability 
for which service connection is sought must have manifested 
itself during that period from a disease or injury incurred 
or aggravated during that period.  If related to inactive 
duty training, a disability must have manifested itself 
during that period from an injury incurred or aggravated 
during that period.

With respect to the Veterans Claims Assistance Act of 2000, 
the RO should give the veteran an opportunity to submit 
evidence of all treatment for asthma, including reports from 
before, during and after service.  In addition, the veteran 
should be scheduled for a VA respiratory examination to 
include an opinion as to whether his asthma was incurred 
during any period of active duty training.  Any other notice 
and development action required by the Veterans Claims 
Assistance Act of 2000 should also be accomplished.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should verify (through the 
NPRC or any other indicated service 
department office) the nature and dates 
of all of the veteran's National 
Guard/Reserve service (i.e., active duty, 
active duty for training, and inactive 
duty training as defined in 38 U.S.C.A. 
§ 101(21), (22), (23)).  The RO should 
also obtain all of the veteran's service 
personnel records and should ensure that 
all of his service medical records are on 
file.

2.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for a respiratory disorder.  The RO 
should then contact the medical providers 
and, following the procedures of 
38 C.F.R. § 3.159, obtain copies of all 
related medical records which are not 
already on file, including all reports 
from Dr. Cingari, the April 1980 
pulmonary function tests, as well as all 
reports from the Boston City Hospital, 
the St. Elizabeth's Hospital and the 
Marine Hospital.

3.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits, as well as the 
medical records relied upon in that 
decision.

4.  Thereafter, the RO should schedule 
the veteran for a VA examination for the 
purpose of determining the nature and 
etiology of his respiratory disorder(s), 
including asthma.  The claims file must 
be made available to and reviewed by the 
examiner.  In addition, the examiner must 
be given a detailed list of the veteran's 
verified active duty training.  The 
examiner must report in detail all 
medical findings and diagnoses of a 
respiratory disorder.  Based on 
examination findings, historical records, 
occupational history, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of any respiratory 
disorder found, including the likelihood 
that it was medically incurred during any 
period of verified active duty training.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




